DEPARTAMENTO DE EDUCACIÓN DE EE.UU.
OFICINA DE EDUCACIÓN ESPECIAL Y SERVICIOS DE REHABILITACIÓN
OFICINA DE PROGRAMAS DE EDUCACIÓN ESPECIAL

6 de julio de 2020
La Oficina de Programas de Educación Especial (OSEP), que pertenece a la Oficina de
Educación Especial y Servicios de Rehabilitación del Departamento de Educación de
EE.UU. (Departamento), emite este documento de Preguntas y Respuestas (Questions
and Answers, Q & A) en respuesta a consultas relacionadas con la implementación de
los plazos de evaluación y valoración de la Parte C de la Ley de Educación para
Personas con Discapacidades (Individuals with Disabilities Education Act, IDEA) en el
entorno actual de la COVID-19.
Este documento de Preguntas y Respuestas no impone ningún requisito adicional más
allá de los incluidos en las leyes y regulaciones aplicables. No crea ni confiere ningún
derecho a ninguna persona. Las respuestas presentadas en este documento
constituyen, en general, una guía informal que representa la interpretación del
Departamento de los requisitos legales o reglamentarios aplicables en el contexto de
los hechos específicos presentados aquí y no son legalmente vinculantes ni establecen
una política o regla que pudiera aplicarse en todas las circunstancias.
Para revisar otros documentos de preguntas y respuestas ofrecidos por la OSEP en
relación con la COVID-19, visite https://sites.ed.gov/idea/topic-areas/#COVID-19.
Puede encontrar información adicional específica sobre la pandemia de COVID-19 en
el sitio web https://www.ed.gov/coronavirus.

EVALUACIÓN INICIAL Y PLAZOS DE EVALUACIÓN
La parte C de la Ley IDEA requiere una evaluación multidisciplinaria integral y oportuna
para determinar la elegibilidad de cada niño, desde el nacimiento hasta los dos años,
que sea derivado para una evaluación o servicios de intervención temprana y del que
se sospeche que tiene una discapacidad. Si se determina que el niño es elegible, se
realiza una evaluación para determinar los servicios y apoyos de intervención
temprana apropiados para el niño y la familia.
P1.

¿Qué excepciones están disponibles para una agencia principal estatal (State
LA) y sus proveedores de servicios de intervención temprana (EIS) para cumplir
con el requisito del plazo de 45 días para realizar evaluaciones y valoraciones
iniciales y reuniones del Plan de Servicio Familiar Individualizado (IFSP) cuando

400 MARYLAND AVE. S.W., WASHINGTON, DC 20202-2800
www.ed.gov
El Departamento de Educación tiene como misión promover el alto rendimiento académico y la preparación de los
estudiantes para la competitividad global al fomentar la excelencia en la educación y garantizar la igualdad de acceso.

el acceso a los hogares y las instalaciones es limitado o existen restricciones
que impiden las reuniones presenciales?
El plazo de 45 días de la Parte C de la Ley IDEA se encuentra en el Título 34 §§ 303.310,
303.342(a) y 303.345(c) del CFR. El plazo de 45 días se aplica a lo siguiente:
1) Todo examen de detección ofrecido por el Estado.
2) La evaluación inicial.
3) La valoración inicial del niño y la familia.
4) La reunión inicial del Plan de Servicio Familiar Individualizado (Individualized
Family Service Plan, IFSP).
El requisito de plazo incluye dos excepciones permitidas:
1) El niño o los padres no están disponibles para completar el examen de
detección (si corresponde), la evaluación inicial, las valoraciones iniciales del
niño y la familia, o la reunión inicial del IFSP debido a circunstancias familiares
excepcionales que están documentadas en los registros de intervención
temprana del niño; o
2) Los padres no han dado su consentimiento para el examen de detección (si
corresponde), la evaluación inicial o la valoración inicial del niño, a pesar de
los intentos repetidos y documentados de la agencia principal estatal o el
proveedor de servicios de intervención temprana (early intervention services,
EIS) para obtener el consentimiento de los padres.
Históricamente, la OSEP también ha aplicado esta excepción documentada de
"circunstancias familiares excepcionales" cuando circunstancias claras fuera del
control del proveedor de EIS o de la agencia principal estatal, como un huracán, no
permiten que se dé lugar a la actividad subyacente y, por lo tanto, el niño y la familia
no están disponibles como una cuestión práctica.1 En estas circunstancias muy
limitadas, según el Título 34 § 303.310(c) del CFR, la agencia principal estatal o el
proveedor de EIS deben:
1) Documentar en el registro de intervención temprana del niño las
circunstancias familiares excepcionales; y
2) Completar las actividades tan pronto como sea posible después de que ya
no existan las circunstancias familiares excepcionales documentadas.

1

Tenga en cuenta que esta excepción no se aplica si el personal de la agencia principal estatal o del
proveedor de EIS no está disponible debido a la escasez de personal, etc.

2

El Departamento reconoce que es probable que no se completen algunas o ninguna
de las actividades requeridas dentro del plazo de 45 días de forma remota. Por
ejemplo, realizar una observación en persona puede ser fundamental para garantizar
una evaluación y una valoración adecuadas. Dado que las reuniones en persona
pueden no ser factibles o recomendables debido a la pandemia de COVID-19, tales
restricciones pueden constituir una circunstancia familiar excepcional documentada
que califica para una excepción al plazo de 45 días. En estas situaciones, la agencia
principal estatal o el proveedor de EIS deben documentar la aplicación de la
excepción en el registro de intervención temprana del niño y completar la evaluación,
la valoración o el IFSP inicial retrasados tan pronto como sea posible después de que
las circunstancias excepcionales ya no existan. La determinación de si existe una
circunstancia familiar excepcional debe hacerse caso por caso. El plazo de 45 días no
se puede extender para todos los niños dentro de un estado bajo el supuesto de que
la COVID-19 es una circunstancia familiar excepcional para todas las familias.

IFSP Provisorio2
P2.

¿Pueden las agencias principales estatales y sus proveedores locales de EIS
utilizar el IFSP provisorio hasta que se pueda realizar una evaluación o una
reunión presencial?

Sí. El IFSP provisorio puede ser útil cuando no se puede desarrollar un IFSP inicial y los
padres y las agencias principales estatales o los proveedores de EIS acuerdan los
servicios del IFSP que necesita el niño y la familia elegibles.3 El Departamento quiere
resaltar que el uso del término “IFSP provisorios” es para cuando las circunstancias
familiares excepcionales documentadas causaron un retraso en la finalización de la
evaluación inicial y las valoraciones durante el requisito del plazo de 45 días.
Todo servicio de intervención temprana que se haya determinado como necesario y
que puede estar disponible de inmediato para el niño y la familia del niño,
particularmente aquellos que se pueden proporcionar de forma remota
(específicamente durante la pandemia cuando las reuniones en persona están
limitadas), con consentimiento de los padres, puede comenzar antes de la finalización
de la evaluación o las valoraciones.

2

Se puede implementar un IFSP provisorio con el consentimiento de los padres conforme al Título 34 §
303.345 del CFR para proporcionar servicios de la Parte C de la Ley IDEA antes de que se completen la
evaluación o la valoración, y además debe incluir el nombre del coordinador de servicios responsable,
de acuerdo con el Título 34 § 303.344(g) del CFR. El coordinador de servicios implementará el IFSP
provisorio y coordinará con otras agencias o personas según corresponda.

3

Los requisitos para un IFSP provisorio se encuentran en el Título 34 §§ 303.310(c) y 303.345 del CFR.

3

REALIZACIÓN DE UNA EVALUACIÓN Y VALORACIÓN
P3.

¿Cómo puede una agencia principal estatal o sus proveedores de EIS realizar
evaluaciones para determinar la elegibilidad de un niño para la Parte C de la
Ley IDEA o realizar la valoración del niño cuando el personal no puede realizar
reuniones en persona o realizar visitas domiciliarias debido a la pandemia?

El Departamento reconoce que las medidas de distanciamiento social y otras
limitaciones durante la pandemia pueden hacer impracticable la administración de la
mayoría de las evaluaciones en persona y pueden imponer limitaciones sobre cómo se
llevan a cabo las evaluaciones y la valoración del niño en virtud de la Parte C de la
Ley IDEA. Por lo tanto, el Departamento destaca la opción de utilizar registros
médicos,4 cuando corresponda, para establecer la elegibilidad sin realizar una
evaluación. Incluso cuando se utilizan registros médicos para establecer la elegibilidad,
la agencia principal estatal o el proveedor de EIS deben realizar una valoración
adecuada5 del niño y una valoración dirigida a la familia.6
Las agencias principales estatales podrían considerar investigar los instrumentos y
herramientas de valoración disponibles para determinar si algunos de ellos pueden
administrarse o completarse de forma remota durante la pandemia, siempre que la
evaluación del niño se base en la observación personal (ya sea en persona o por
videoconferencia). Las agencias principales estatales también pueden trabajar con los
desarrolladores de sus instrumentos de valoración actuales para determinar si estos se
pueden administrar o completar de forma remota, sin afectar significativamente la
validez de los resultados.

4

La opción de usar registros médicos para determinar la elegibilidad se menciona en el Título 34 §
303.321(a)(3)(i) del CFR.

5

La valoración del niño debe incluir: una revisión de los resultados de la evaluación, observaciones
personales del niño e identificación de las necesidades del niño en cada una de las áreas de
desarrollo. Título 34 § 303.321(c)(1) del CFR.

6

La evaluación dirigida a la familia debe, entre otros requisitos, basarse en la información obtenida a
través de una herramienta de valoración y mediante una entrevista a los miembros de la familia
apropiados. Título 34 § 303.321(c)(2) del CFR.

4

